— Application by Walter L. Roth, a person who as a graduate from Brooklyn Law School and who on September 19,1957 was certified by the New York State Board of Law Examiners, but until 1983 had not submitted his application for admission to the Bar of this State. Application for admission granted and the clerk of this court is directed to add petitioner Walter L. Roth’s name to the roll of attorneys and counselors at law forthwith, upon his presentation of satisfactory proof that he has satisfactorily completed a New York State Bar Review Course. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.